ACCEPTED
                                                                                      06-18-00025-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                    6/4/2018 10:02 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK



                   NO. 06-18-00025-CR & 06-18-00026-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE             TEXARKANA, TEXAS
                                          §                    6/4/2018 10:02:30 PM
VS.                                       §   6th COURT            DEBBIE AUTREY
                                          §                            Clerk
BRADLEY CURTIS KOUGHER                    §   OF APPEALS


                  THIRD MOTION TO EXTEND TIME TO
                      FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Bradley Curtis Kougher, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Bradley Curtis

Kougher, and numbered 1726304 and 1726305.

      3.    Appellant was convicted of Indecency with a Child by Sexual Contact

and Sexual Performance of a Child under 14 years of age.

      4.    Appellant was assessed a sentence of Twenty years in Cause No.

1726304 and Life in Cause No. 1726305 on January 11, 2018.

      5.    Notice of appeal was given on January 19, 2018.
      6.     The clerk's record was filed on March 14, 2018; the reporter's record

was filed on March 12, 2018.

      7.     The appellate brief is presently due on June 4, 2018.

      8.     Appellant requests an extension of time of 3 days from the present

date, i.e. June 7, 2018.

      9.     Two extensions to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Appellant’s Attorney mistakenly calendared the due date for Appellant’s

Brief as June 7, 2018. Upon reviewing the file, Appellant’s Attorney notice the

letter from the Court granting the last motion for extension and setting the due date

as today, June 4, 2018. Appellant’s Attorney diligently worked on the Brief from

that moment until the filing of the Motion for Extension but was unable to finish.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Martin Braddy Attorney at Law
                                       121 Oak Avenue
                                       Suite A
                                       Sulphur Springs, TX 75482
                                      Tel: (903) 885-2040
                                      Fax: (903) 500-2704



                                      By: /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Bradley Curtis Kougher



                        CERTIFICATE OF SERVICE

      This is to certify that on June 4, 2018, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, 110 Main St., Sulphur Springs, TX 75482, by electronic service through

the Electronic Filing Manager.



                                           /s/ Martin Braddy
                                      Martin Braddy